Citation Nr: 1617886	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  11-15 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss in the left ear.

2.  Entitlement to service connection for a disorder manifested by dizziness.

3.  Entitlement to service connection for hearing loss in the right ear.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for an acquired psychiatric disability.

7.  Entitlement to service connection for a bilateral eye disorder.

8.  Entitlement to service connection for headaches. 

9.  Entitlement to service connection for residuals of facial injury with fainting spells. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The appellant served on active duty for two months and 18 days from December 1979 to February 1980.

This case comes before the Board of Veterans Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appellant was scheduled for a hearing before the Board at the RO in San Antonio, Texas in June 2015.  Notably, he failed to report for the proceeding, and he has not provided evidence showing good cause for his absence.  Accordingly, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a right ear hearing loss, tinnitus, sleep apnea, acquired psychiatric disability, bilateral eye disorder, headaches, and residuals of facial injury with fainting spells are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The appellant's current left ear hearing loss was incurred while in service.

2.  The appellant has not been shown to have a current chronic disorder attributable to dizziness at any time since he filed his claim.


CONCLUSIONS OF LAW

1.  A left ear hearing loss was incurred during service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.385 (2015). 

2.  A disability manifested by dizziness was not incurred or aggravated inservice.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the decision to grant entitlement to service connection for a left ear hearing loss, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.  

For the issue of entitlement to service connection for a disability manifested by dizziness, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in January 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant a hearing before the Board.  There is no evidence that additional records have yet to be requested or that a VA examination or medical opinion is in order.  38 C.F.R. § 3.159(c)(4)(i); See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385

A Left Ear Hearing Loss

Normal left ear hearing was demonstrated at the time of the appellant's examination, acceptance and enrollment for military service in November 1979.  Specifically, left ear auditory thresholds at that time were 10, 10, 10, 15, and 10 decibels at the 500, 1000, 2000, 3000, and 4000 Hertz ranges, respectively.  See 38 C.F.R. § 3.385.  

At the time of the appellant's separation from military service, a February 1980 examination report showed a hearing loss disability in the left ear for VA purposes.  Specifically, his auditory threshold in the left ear was 45 decibels at the 500 Hertz range.  Id.

The Veteran was seen for a VA examination in May 1980.  At that time no hearing loss was noted.  

An August 2007 VA outpatient record includes the notation sensorineural hearing loss diagnosed in April 2005, in several problem lists. 

During the appeal period, the appellant demonstrated a left ear hearing loss.  Specifically, auditory thresholds in the left ear were 40, 40, 40, and 55 decibels at the 500, 2000, 3000, and 4000 Hertz ranges, as noted in a February 2008 private audiogram report.  Id; see Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that the Board, as factfinder, is permitted to interpret these results).  

At a July 2008 VA audiological examination the appellant reported a history of inservice exposure to gunfire and aircraft noise.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
15
15
25

Speech audiometry revealed speech recognition ability of 94 percent in the left ear.  

The evidence shows that the appellant showed a left ear hearing loss while on active duty.  While there is evidence showing a left ear hearing loss postservice, as well as evidence showing that the appellant does not have such a disability, the Board will resolve reasonable doubt and grant entitlement to service connection for a left ear hearing loss.  38 U.S.C.A. § 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303(d).


Disorder manifested by dizziness

In a December 2007 VA Form 21-4138, the appellant claimed entitlement to service connection for dizziness.

Service treatment records show that the appellant reported experiencing vertigo after taking headache medication in January 1980 and a complaint of dizziness was noted on the February 1980 separation examination report.  A February 1980 consultation noted complaints of occasional dizziness, but following an examination of the appellant did not diagnose a disorder manifested by dizziness.  Rather, the appellant was diagnosed with typical tension headaches secondary to situational anxiety.

A review of the evidentiary record, to include statements from the appellant, VA outpatient treatment records dated from January 2007 to April 2011, and relevant private treatment records, further reveals that the evidentiary record preponderates against finding that the appellant has a current diagnosis or persistent and recurrent complaints of a chronic disorder to account for dizziness.  

The appellant was informed in a July 2008 letter that he must have evidence of a current disability for his claimed disorder.  He has not presented any such evidence nor has he provided any information as to where VA could obtain such evidence.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  There must be a disability, not symptoms of a disability before service connection may be granted.  In this regard, while the appellant reported dizzy spells at a July 2008 VA examination no disability manifested by dizziness was diagnosed.  Similarly, while the appellant reported occasional dizziness in October 2010 at a VA outpatient clinic, again no disability manifested by dizziness was diagnosed.

While the appellant is competent to describe symptoms regarding dizziness as they come to him through his senses, he is not competent and with the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of a chronic disorder to account for dizziness.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for service connection for a chronic disorder to account for dizziness.  As a result, this claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a left ear hearing loss is granted.

Entitlement to service connection for dizziness is denied.


REMAND

A remand is needed to obtain an additional VA medical opinion for the issue of entitlement to service connection for hearing loss in the right ear.  When VA undertakes to provide a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  During the course of the appeal, the appellant was afforded a VA audiological examination in July 2008.  The VA examiner noted review of the claims file and the appellant's auditory thresholds in the right ear did not reveal a hearing loss disability for VA purposes.  However, at the time of the July 2008 VA examination, the claims file included the February 2008 private audiogram report which documented a hearing loss disability in the right ear for VA purposes.  See Kelly, 7 Vet. App. at 471.  Moreover, the appellant's upward threshold shift in the right ear during service arguably shows that he was exposed to loud noise while in service as a trainee from December 1979 to February 1980.  As the February 2008 private audiogram report and in-service noise exposure was not considered or noted by the VA examiner further development is in order.

The July 2008 VA examiner also opined that the appellant's tinnitus was as likely as not related to mildly decreased hearing sensitivity at frequencies beyond 4000 Hertz in the right ear.  As such, the requested development for the issue of entitlement to service connection for hearing loss in the right ear is potentially relevant to the issue of entitlement to service connection for tinnitus.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

A remand is needed to obtain a VA examination and medical opinion to properly adjudicate the issue of entitlement to service connection for sleep apnea.  See 38 C.F.R. § 3.303; McLendon, 20 Vet. App. at 79.  The February 1980 separation examination report notes the appellant's complaint of sleepiness, and a few months later he reported having insomnia for two or three months at a May 1980 VA general medical examination.  

A March 2004 VA list of active problems included sleep apnea and July 2004 private sleep study results showed the appellant's symptoms were consistent with sleep apnea.  Within close proximity to the appeal period, the appellant's diagnosis of sleep apnea was noted in an April 2007 VA treatment record.  In a December 2007 VA Form 21-4138, the appellant claimed entitlement to service connection for sleepiness.  He also reported in an August 2008 VA Form 21-526 that the onset of sleep apnea was in November 1979.

A remand is also needed to obtain a VA examination and medical opinion to properly adjudicate the issues of entitlement to service connection for an acquired psychiatric disability and bilateral eye disorder.  See 38 C.F.R. §§ 3.303, 3.304(f) (2015); McLendon, 20 Vet. App. at 79.  

In June 2008, the appellant requested service connection for nervousness, which he later characterized as nervousness/anxiety in the November 2009 notice of disagreement.  A February 1980 service treatment record shows a notation of situational anxiety and the February 1980 separation examination report notes the appellant's complaint of nervousness but no diagnosis was rendered.  Postservice a May 1980 VA general medical examination report documents the appellant as being slightly anxious but no psychiatric diagnosis was rendered.  

During the course of this appeal, VA treatment records dated from February 2008 to February 2011 document the appellant's current psychiatric diagnoses of a depressive disorder not otherwise specified, major depression, and depression.  Moreover, VA treatment records show the appellant was being seen by Dr. Sanchez and Salinas; however, review of the record shows that no attempt has been made to obtain these identified potentially relevant treatment records.

In December 2007, the appellant claimed entitlement to service connection for eye problems and headaches.  Service treatment records show complaints of diplopia, double vision, eye strain, possible photosensitivity, photophobia, eyes cross (strabismus), and a notation of vision problems existed prior to service.  The February 1980 separation examination report notes slight amblyopia bilateral.  Within one year of separation from service, a May 1980 VA general medical examination report documents the appellant's eyes appeared normal and pupils were equal and reactive.  During the course of this appeal, a February 2008 VA treatment record notes the appellant's diagnosis of diplopia.

After a review of the record and the appellant's contentions, the requested development for the issue of entitlement to service connection for a bilateral eye disorder is potentially relevant to the issues of entitlement to service connection for headaches and residuals of facial injury with fainting spells.  Harris, 1 Vet. App. at 183.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appellant and afford him the opportunity to identify by name, address and dates of treatment or examination any medical records relevant for any disorder which is the subject of this remand.  This includes identifying how VA may secure any outstanding treatment records from Drs. Sanchez and Salinas.  Thereafter, the RO must undertake all appropriate development to include securing all VA treatment records from any identified VA facility, to include the VA McAllen Outpatient Clinic, dated since April 2011.  

If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After completing the foregoing development and associating all additional records with the claims file, obtain a clarifying medical opinion from an audiologist to address the nature and etiology of any right ear hearing loss.  If the examiner concludes that an additional examination is required, one should be provided.  The entire claims file, to include all VBMS and Virtual VA records, as well as a copy of this remand, must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

Based upon a review of the record and clinical findings, the VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any diagnosed right ear hearing loss is related to service.  The audiologist must address the February 2008 private audiometry finding of a hearing loss disability in the right ear.

The appellant is competent to attest to matters of which he has first-hand knowledge, including his inservice noise exposure while in basic training.  If there is any basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

3.  Obtain a clarifying medical opinion from an appropriate clinician addressing the nature and etiology of any diagnosed sleep apnea.  If the examiner concludes that an examination is required, one should be provided.  The entire claims file, to include all VBMS and Virtual VA records, as well as a copy of this remand, must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

Based upon a review of the record and clinical findings, the VA examiner must opine whether it is at least as likely as not that sleep apnea, as noted in an April 2007 VA treatment record, was manifested during or is otherwise related to the appellant's military service.  The examiner must address the significance of the appellant's complaint of sleepiness at his February 1980 separation examination.  

The appellant is competent to attest to matters of which he has first-hand knowledge to include difficulty sleeping.  If there is any basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

4.  The appellant should be afforded a VA examination to determine the nature and etiology of an acquired psychiatric disability.  The entire claims file, to include all VBMS and Virtual VA records, as well as a copy of this remand, must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must elicit a full history of this claimed disorder from the appellant.  

For each and every diagnosed acquired psychiatric disability the VA examiner must opine whether it is at least as likely as not that the disorder is related to the appellant's active service from December 1979 to February 1980, to include notations of situational anxiety and nervousness?

It should be noted that the appellant is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should explain why.  

A complete rationale must be provided for any opinion offered.

5.  The appellant should be afforded a VA examination to determine the nature and etiology of any eye disorder.  The entire claims file, to include all VBMS and Virtual VA records, as well as a copy of this remand, must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must elicit a full history of this claimed disorder from the appellant.  

Based upon a review of the record and clinical findings, the VA examiner must address:  

a)  Did the appellant have a chronic eye disorder while on active duty from December 1979 to February 1980?  If so, did the appellant suffer from an eye disorder that was other than a refractive error?

b)  If the appellant had an eye disorder other than a refractive error, while on active duty from December 1979 to February 1980, can reasonable people NOT differ in concluding that the appellant entered active duty with that disorder?

c)  If the appellant entered active duty with a preexisting eye disorder, can reasonable people NOT differ in concluding that the disorder DID NOT permanently increase in severity while on active duty?

It should be noted that the appellant is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should explain why.

6.  If the VA eye examiner concludes that the appellant has an eye disorder which is related to service or which was permanently aggravated in service, then and only then, the appellant should be afforded a VA neurological examination to determine the nature and etiology of headaches and any residuals of facial injury with fainting spells.  The entire claims file, to include all VBMS and Virtual VA records, as well as a copy of this remand, must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must elicit a full history of these claimed disorders from the appellant.  

Based upon a review of the record and clinical findings, the VA examiner must address the following: (a) whether reasonable people CANNOT differ in concluding that a headache disorder existed prior to enlistment; (b) whether reasonable people CANNOT differ that a headache disorder was NOT permanently aggravated while on active duty from December 1979 to February 1980; (c) whether reasonable people CANNOT differ in concluding that residuals of facial injury with fainting spells existed prior to enlistment; and (d) whether reasonable people CANNOT differ that residuals of facial injury with fainting spells were NOT permanently aggravated while on active duty from December 1979 to February 1980?

It should be noted that the appellant is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should explain why.

7.  Notify the appellant that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the appellant does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Review the examination reports and medical opinions to ensure that they are in complete compliance with the directives of this remand.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the issues on appeal should be reviewed on the basis of additional evidence.  If any benefit sought is not granted in full, the appellant and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


